Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 9-10 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Chen et al., “Algorithm description for Versatile Video Coding and Test Model 6 (VTM 6)”, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG11, JVET-02002-vl, 15th Meeting: Gothenburg, SE, July 3-12 2019 (82 pages). (From IDS)

Chen discloses:
1. A method for video decoding in a decoder comprising: decoding coded information of a coding block in a picture of a coded video sequence, the coded information indicating a clipping index m, the clipping index m indicating a clipping value for a filter that is applied to the coding block (3.7.1.4 Filter parameters signaling; equation 3-56); determining the clipping value associated with the clipping index m, the clipping value being based on a multiplication of a first function and a second function, the (3.7.1.4 Filter parameters signaling; equation 3-56; The exponent B(bitdepth) is a separate factor from N(number of allowed clipping values) and the rest of the exponents unlike in 3-55 where the bitdepth is tied to the other exponents multiplicatively); and generating a filtered coding block by applying the filter corresponding to the clipping value to the coding block (3.7.1.4 Filter parameters signaling; equation 3-56).

2. The method of claim 1, wherein the first function is proportional to 2.sup.B (3.7.1.4 Filter parameters signaling; equation 3-56; The exponent B(bitdepth)).

4. The method of claim 1, wherein the filter is a nonlinear adaptive loop filter including a clipping function that is dependent on the clipping value (3.7.1.4 Filter parameters signaling; equation 3-56; ALFclip).

9. The method of claim 1, wherein the coded information indicating the clipping index m is signaled in an adaptation parameter set (APS) for the picture (3.7.1.4 Filter parameters signaling; equation 3-56).

10. The method of claim 9, further comprising: receiving a filter set index for the coding block; and determining, based on the filter set index, the filter from a plurality of filter sets (3.7.1.4 Filter parameters signaling; equation 3-56).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11-12, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen From IDS.
11-12, 14, 18-19 are rejected under similar rationale as claims 1-2, 4 and 9-10 respectively, claim 20 is also similarly rejected as 1.
11. An apparatus for video decoding, comprising processing circuitry and 20. A non-transitory computer-readable storage medium storing a program executable by at least one processor to perform
While Chen does not explicitly disclose processing circuitry and non-transitory computer-readable storage medium storing a program executable by at least one processor (Examiner is taking official notice that a decoder would be implemented on circuitry including processor and memory)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to the decoder to be implemented with a processor coupled with memory (both circuitry) in order to allow the processes to be implemented via a standard computer. As well known in the art, using memory and a processor (CPU) is a preferred way to implement decoders.

Allowable Subject Matter
Claims 3, 5-8, 13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	After a thorough search and examination and in light of the prior art of record, the application is in condition for allowance since the prior art of record fails to teach or suggest: the determining the clipping value includes determining the clipping value based on 2.sup.B2.sup.−αm, the first function being 2.sup.B, the second function being 2.sup.−αm, α being a constant value associated with a strength of the filter.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/               Examiner, Art Unit 2483